Citation Nr: 0515951	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  03-12 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel





INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

The Board remanded this matter in April 2004 for additional 
development.  That development included the issuance of a 
statement of the case (SOC) on the matter of entitlement to 
an earlier effective date for the grant of service 
connection.  As such, an SOC was issued in October 2004.  The 
veteran had 60 days, or until December 26, 2004 to perfect 
his appeal on that issue.  The veteran's substantive appeal 
was received on March 1, 2005.  Thus, in that the veteran 
failed to perfect his appeal timely on the issue of 
entitlement to an earlier effective date for the grant of 
service connection for PTSD, that issue is not before the 
Board at this time.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 
20.202 (2004).  

In September 2003, the veteran withdrew his request for a 
Travel Board hearing.  



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran's service-connected PTSD is productive of 
total occupational and social impairment, due to such 
symptoms as an inability to perform activities of daily 
living, including maintenance of minimal personal hygiene.  



CONCLUSION OF LAW

The schedular criteria for an evaluation of 100 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R.§ 4.130, Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds, given the favorable action taken 
hereinbelow, that no further assistance or notice pursuant to 
the Veterans Claims Assistance Act of 2000 is required at 
this time.

Analysis

Law and Regulations:  Disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2004).  

When evaluating a mental disorder, the agency of original 
jurisdiction must consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a) (2004).  The agency of 
original jurisdiction shall assign a rating based on the 
entire evidence of record that bears on occupational and 
social impairment rather than merely on the examiner's 
assessment of the level of disability identified during the 
examination.  Id.  When evaluating a mental disability, the 
agency of original jurisdiction will consider the extent of 
social impairment, but may not assign an evaluation based 
merely on this factor.  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.  

To warrant a 70 percent evaluation under this diagnostic 
code, the veteran must provide evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure or relevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
situation); inability to establish and maintain effective 
relationships.  38 C.F.R.  § 4.130, Diagnostic Code 9411.

A rating of 100 percent for PTSD is warranted in those 
situations in which the veteran's mental disability rises to 
a state of total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communications; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R.  § 4.130, Diagnostic Code 9411.  

In view of the fact that the veteran disagreed with the 
initial rating action dated in January 2002, in which service 
connection was granted for PTSD, it is incumbent on the Board 
to review the claims folder in its entirety prior to making 
any final decision.  Fenderson v. West, 12 Vet. App. 119.  
Evidence contemporaneous with the claim of service connection 
and with the rating decision granting service connection is 
most probative of the degree of disability existing at the 
time that the initial rating was assigned.  If later evidence 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on the facts found.  Id. at 126.  

In the January 2002 rating decision, the RO assigned a 
30 percent evaluation effective March 23, 2001.  At the time 
of the January 2002 rating decision, the veteran's service 
medical records showed that he served as a medical specialist 
in Vietnam and earned a Bronze Star, Purple Heart, Combat 
Medical Badge, Vietnam Service Medal, and Vietnam Campaign 
Medal.  The veteran sustained multiple shell fragment wounds, 
in combat.  

The RO also considered the private outpatient medical reports 
from Eastern Sierra Mental Health Group dated in January 1986 
that indicates that the veteran was first seen in August 1985 
for complaints of anxiousness, nightmares, and guilt related 
to his involvement in combat in Vietnam.  As a medic, the 
veteran was part of an infantry platoon and as such, 
witnessed multiple dead and dismembered bodies.  The veteran 
reported symptoms of intrusive recollections and nightmares, 
triggered by environmental and ideational stimuli, a 
decreased interest in activities, work, and feelings of 
detachment from others with difficulties in forming and 
maintaining close relationships.  The objective findings 
included symptoms such as hyperalertness or exaggerated 
startled response; sleeping difficulties; survivor's guilt; 
memory impairment; problems with concentration; and avoidance 
of all activities that arouse recollection of traumatic 
events from his service.  

In the VA examination report dated in October 1986, the 
examiner recited the veteran's history of his work as a medic 
in Vietnam and his gunshot wounds during combat.  At the time 
of the examination, the veteran's affect was flat, his mood 
was mildly depressed, but there were no signs of cognitive 
impairment, hallucinations, or suicidal ideations.  The 
veteran recounted vivid recollections of intrusive flashbacks 
interfering with everyday functioning and inhibiting his 
ability to concentrate during crucial events.  The veteran 
reported recurrent feelings of guilt and thoughts and dreams 
about his combat experiences often resulting in a loss of 
recall.  The examiner reported that the veteran's recent and 
remote memory were intact, his speech was without evidence of 
thought disorder, his affect normal, no significant anxiety, 
tension, depression, psychosis; and fair insight and 
judgment, with feelings controlled partially through social 
withdrawal, sporadic angry outbursts, and recurrent 
flashbacks.  

In an initial VA intake assessment record dated in May 2001, 
the veteran reported such symptoms as depression, occasional 
flashbacks, intrusive thoughts, and insomnia.  A Global 
Assessment of Functioning (GAF) score of 48 was assigned, 
which was indicative of serious symptoms or severe 
occupational and social impairment.  Another report dated in 
July 2001 described the veteran as depressed, with a blunt 
affect and labile mood when talking about his Vietnam 
experiences.  The veteran denied any thoughts or plans of 
suicide, hallucinations, delusions, paranoid ideations, and 
there was no indication of psychomotor disturbances.  The 
veteran's thoughts were clearly presented and logical, there 
was no indication of perceptual disturbances, and his insight 
and judgment were considered to be good.  

A report from a VA examination dated in September 2001 
included a recitation of the veteran's combat wounds and his 
traumatic experiences in Vietnam, including his witnessing 
mutilations and casualties as a platoon medic.  The veteran 
reported one particular incident in which he strangled a 
wounded Vietnamese soldier with the encouragement of his 
peers and another incident in which he was unable to save the 
life of a sergeant who had undergone multiple amputations.  
At the time of the examination, the veteran symptoms were 
noted as panic attacks with trembling of the hands, startled 
response and overwhelming fear a couple of times per month, 
depression, guilt, anger, confusion, problems with 
relationships and impulse control, distrust, confusion, and 
disinterest in social functions and family gatherings.  The 
examiner noted no evidence of thought disorder, memory loss, 
delusions, hallucinations, psychosis, suicidal ideations, or 
obsessive or ritualistic behavior.  The examiner did note a 
depressed mood and anxiousness, persistent avoidance of 
stimuli associated with the traumatic events with markedly 
diminished participation in activities, feelings of 
detachment from others, persistent symptoms of increased 
arousal with exaggerated startled response, difficulty in 
concentrating, oversleeping, restricted range of affect, and 
social and occupational impairment due to isolation, 
depression, mistrust of others and anger with problems of 
impulse control and panic attacks.  A GAF score of 62 was 
assigned.  

In a VA outpatient record dated in January 2003 noted the 
veteran's complaints of insomnia, depression, anxiety, social 
withdrawal, and panic attacks.  The veteran's mood was 
euthymic, affect was appropriate, speech was normal, thought 
processes were goal-oriented and logical, and he was not 
considered delusional.  The veteran was alert and oriented, 
although there was some evidence of impairment of short-term 
memory.  The veteran's insight and judgment were considered 
fair and his symptoms were controlled with psychotropic 
medications.  

In January 2003, a VA psychiatrist provided an opinion that 
the veteran's symptoms associated with his PTSD precluded his 
effectively working with others or maintaining a gainful 
employment.  It seemed clear that the veteran was unable to 
maintain attention and concentration even for the simplest of 
job instructions due to his marked impairment in his 
cognitive function resulting from PTSD and the co morbid 
symptoms of depression and anxiety.  

A QTC psychiatric evaluation was performed in April 2003.  
The examiner noted the veteran's past medical and psychiatric 
history that included two periods of hospitalization in 1980 
and in 1990 for PTSD symptoms.  

The examiner noted that the veteran reported that he could no 
longer work and had been off work for the last nine years due 
to physical and psychiatric problems.  The examiner noted 
that the veteran endorsed many symptoms of PTSD from his 
experiences in Vietnam in which he served as a combat medic.  
The examiner noted that the veteran was wounded by a hand 
grenade and had lacerations affecting much of his body.  The 
veteran reported that the events in Vietnam consumed his 
mind.  He had nightmares that came and went, avoided things 
that reminded him of war, and when he heard a helicopter, he 
had a mental picture and experienced pains in his legs.  The 
veteran reported difficulties with sleeping and took naps 
during the day.  He stated that he did not fit in, felt 
angry, and had a short temper.  When asked how he felt about 
the future, the veteran stated that he felt it was bleak and 
that he was scared.  The veteran reported a numbness and loss 
of interest in activities.  At times, he reported 
difficulties in caring for his personal hygiene.  

The veteran was taking medication prescribed by a 
psychiatrist, who had also endorsed significant problems and 
severe impairment due to his PTSD.  The examiner noted that 
the veteran described symptoms consistent with depression, 
such as hopelessness, helplessness, and feelings of being 
worthless.  He felt guilty about having shot three men on May 
17, 1970, and was aware that the anniversary was coming up 
soon.  He expressed sleep and appetite problems, low energy, 
and a loss of interest in his usual activities.  He reported 
no suicidal ideations.  

The examiner's report from a mental status examination 
indicated that the veteran was disheveled, unshaven, poorly 
groomed, and casually dressed.  He was overall angry.  The 
examiner noted no abnormal movements, no psychomotor 
retardation, or agitation.  His speech was normal.  His mood 
was "nauseated, drowsy, sleepy and nervous."  His affected 
was restricted and irritable.  His thought processes were 
linear, logical, and goal directed.  The thought content was 
significant for flashbacks, with no suicidal or homicidal 
ideations.  The veteran's insight and judgment were fair.  
When asked what he would do if he saw smoke in a movie 
theater, the veteran responded that he would look for the 
exit.  

The veteran was alert and oriented times four as to time, 
person, place, and reason.  He could remember his birth date 
and Social Security number.  He was able to answer such 
questions as how many quarters in a dollar, but could not 
make change for $5.00 from a $1.35 purchase.  He was able to 
make similarities.  The veteran understood abstractions such 
as interpreting the proverb, "Two heads are better than 
one," to which he responded, "hope."  He could count 
backwards from 20, but was unable to spell the word "world" 
backwards.  Digit span was 4/5 forward.  He was able to name 
the U.S. president and the three past presidents, name the 
U.S. capital city, and complete one-step and three-step 
commands.  

The examiner diagnosed the veteran as having PTSD, major 
depressive disorder, alcohol dependence in full, sustained 
remission; psychological stressors were poor supports, and 
the veteran had financial and occupational problems.  The 
examiner assigned a GAF score of 40-45, noting that it had 
been static for one year.  In conclusion, the examiner 
reported that there was no impairment in the veteran's 
ability to understand, carry out, and remember simple one or 
two-step instructions, or in his ability to complete detailed 
and complex instructions.  He found that there was severe 
impairment in his ability to relate and interact with 
supervisors, coworkers, and the public; concentrate, maintain 
attention, persistence, and pace; associate with day-to-day 
work activity, including attendance and safety; adapt to the 
stresses common to a normal work environment, including 
attendance and safety; and maintain regular attendance in the 
workplace and perform work activities on a consistent basis.  

In an April 2003 rating decision, the RO increased the 
evaluation assigned to the veteran's service-connected PTSD 
from 30 percent to 70 percent and granted a total rating 
based on individual unemployability.  

Based on the foregoing evidence, an evaluation of 100 percent 
for the veteran's service-connected PTSD is warranted.  The 
competent evidence of record substantiates severe impairment 
in several aspects, including a total occupational and social 
impairment, and the presence of such symptoms as serious 
impairment in his concentration, attention, and a consistent 
inability to perform daily activities, with a neglect of 
personal hygiene.  The veteran has been shown to be severely 
impaired in his ability to relate and interact with others, 
including supervisors, coworkers, and the public; in his 
ability to concentrate, maintain attention, persistence, and 
pace; in his ability to associate on a day-by-day basis with 
any work activity; in his ability to adapt to the usual 
stresses of a normal work environment; and in his ability to 
attend work on a regular basis and perform the requisite 
duties on a consistent basis.  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  In this case, the positive 
evidence outweighs the negative evidence and as such, a grant 
of benefits is warranted.  The veteran's claim of an 
evaluation in excess of 70 percent for his service-connected 
PTSD, or rather a 100 percent evaluation in this case, is 
merited under these facts.  38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

An evaluation of 100 percent for PTSD is allowed, subject to 
the controlling laws and regulations governing the payment of 
monetary awards.



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


